DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2021 has been entered.
Claims 1-9, 12-18, 20, 21, 23, and 24 are currently pending.  Claims 10, 11, 19, and 22 have been cancelled.  Claims 23 and 24 have been added.  Claims 1, 13, and 20 have been currently amended.  Claims 1, 13, and 20 are independent claims.
 
Rejections - Withdrawn
The previous 35 U.S.C §103 rejection of claims 19 and 22 over Kim in view of Zhang is withdrawn as necessitated by cancellation.

Response to Arguments
Applicant's arguments filed 06/30/2021 have been fully considered but they are not persuasive.
Applicant argues: 
Applicant's independent claim 1 recites, among other things, —
displaying inside of the second display control, a first content of the second page at a first timepoint;  and displaying inside of the second display control, a second content of the second page at a second timepoint different than the first timepoint, the second content reflecting an update of the second page at the second timepoint relative to the first timepoint, wherein the first page includes a name or a profile picture of a user, and wherein the second content of the second page as displayed inside of the second display control includes information of a friend of the user.

For at least the reasons to follow, Applicant respectfully submits that the cited art, including Kim and Zhang, fails to teach or suggest at least the above-quoted recitation(s) of Applicant's claim 1.

…
As can be seen from the paragraphs reproduced above, the contents displayed in the floating window of Zhang are part of the instant messaging dialog and may include information on a friend of a user. However, the browser page of Zhang upon which the floating window of Zhang is positioned does not appear to include a name or a profile picture of the user.
…
As can be seen from the paragraphs reproduced above, the application A or B of Kim is a calendar application, and the application B or A of Kim is a web browser. Kim does not teach or suggest the web browser includes information of a friend of a user, nor does Kim teach or suggest the calendar application includes a name or a profile picture of the user.
Therefore, Zhang and/or Kim fail to teach or suggest "wherein the first page includes a name or a profile picture of a user, and wherein the second content of the second page as displayed inside of the second display control includes information of a friend of the user" now recited in Applicant's claim 1.
Louch is cited but fails to cure the above-identified deficiencies of Zhang and/or Kim at least because the Final Office Action at pages 19-20 cites Louch for the purported disclosure of "displaying a control cancellation region on the display screen."
Accordingly, Applicant's independent claim 1 is submitted to be patentable over the art cited. Applicant's other independent claims 13 and 20 are submitted to be patentable for at least the reasons set forth in relation to claim 1. All dependent claims are submitted to be patentable at least due to their respective dependencies from independent claims 1, 13, and 20.
Withdrawal of this rejection is respectfully solicited.

Examiner respectfully disagrees, noting that the current references as a whole teach the recited claim language.   In regards to the limitation “wherein the first page includes a name or a profile picture of a user”, this limitation is non-function descriptive material and amounts to printed matter without functionally or structurally related to the associated physical substrate.  MPEP 2111.05 states:

2111.05 Function and Nonfunctional Descriptive Material
USPTO personnel must consider all claim limitations when determining patentability of an invention over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). Since a claim must be read as a whole, USPTO personnel may not disregard claim limitations comprised of printed matter. See Id. at 1384, 217 USPQ at 403; see also Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 10 (1981). The first step of the printed matter analysis is the determination that the limitation in question is in fact directed toward printed matter. "Our past cases establish a necessary condition for falling into the category of printed matter: a limitation is printed matter only if it claims the content of information." See In re DiStefano, 808 F.3d 845, 848, 117 USPQ2d 1265, 1267 (Fed. Cir. 2015). "[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight." Id. at 850, 117 USPQ2d at 1268. If a new and nonobvious functional relationship between the printed matter and the substrate does exist, the examiner should give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional In re DiStefano, 808 F.3d 845, 117 USPQ2d 1265 (Fed. Cir. 2015); In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010).

Thus, this limitation: “wherein the first page includes a name or a profile picture of a user” is not given patentable weight because the limitation is merely claiming the content of information without functionally or structurally relating to the associated physical substrate.  Nonetheless, Kim [0101] [0103] Fig. 3 show a selection of icon 21 representing a social media “Facebook” application.  One of ordinary skill would recognize the social media application would include a name or profile picture of a user.  
In regards to the limitation “wherein the second content of the second page as displayed inside of the second display control includes information of a friend of the user”, this limitation likewise is non-function descriptive material and amounts to printed matter without functionally or structurally related to the associated physical substrate as well.  Nonetheless, Applicant agrees that Zhang includes information on a friend of a user (see at least Zhang [0037] [0060]) as noted on page 14 of the Remarks dated 06/30/2021.  In regards to arguments pertaining to the Louch reference, Louch is not used to the rejection of the independent claims.  See rejection below for the current 103 rejections.  Therefore, the combination of Kim in view of Zhang have been reasonably interpreted as teaching the recited claim language.
Applicant further argues on page 16 that the independent claims reciting substantially similar limitations, and all dependent claims are allowable for the reasons argued above. The Office respectfully disagrees, and counter-asserts the rationale set forth above.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2021 was filed on the mailing date of the application on 09/09/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 12-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0154536 A1; hereafter “Kim”) in view of Zhang et al. (WO2016/180260A1; hereafter “Zhang”; The attached translation [US2017/0308861USPAT] is used for mapping purposes).

Claim 1, Kim teaches a page switching method performed by a page switching apparatus, the page switching method comprising: displaying a second page and creating a first display control in response to a first trigger operation on a first page, (Kim [0083] [0087] [0088]: describing an application B [second page] is presented as a full-sized window and application A is presented as a sub-window [first display control] in response to a user interaction) 
the first display control being configured to provide an entry to the first page; (Kim [0111] [0114]: the sub-window being a point of entry for the corresponding application)
displaying the first display control at an upper layer of the second page; (Kim [0071]: the sub-window 111 may be a pop-up window that may overlap the full-sized window 112 of the display screen 110; [0083] Fig. 1A showing second area as the sub-window 111 at an upper layer)
displaying the first page and creating a second display control in response to a selection operation on the first display control displayed at the upper layer of the second page, the second display control being configured to provide an entry to the second page; and displaying the second display control at an upper layer of the first page,  (Kim [0111] [0114] [0124]: describing that when a user selects the sub- window corresponding to application A, application A [first page] is presented as a full-sized screen and application B is now created and presented as the sub-window; the sub-window being overlaid the full-sized window and is a point of entry for the corresponding application; Figs. 4 and 5)
wherein the first page includes a name or a profile picture of a user, [This limitation is non-function descriptive material and amounts to printed matter without functionally or structurally related to the associated physical substrate.  Thus, this limitation is not given patentable weight.  Nonetheless, Kim [0101] [0103] Fig. 3 show a selection of icon 21 representing a social media “Facebook” application. NOTE: One of ordinary skill would recognize the social media application would include a name or profile picture of a user]

Zhang teaches wherein displaying the second display control further comprises: displaying inside of the second display control, a first content of the second page at a first timepoint; (Zhang [0033]-[0038]: the terminal extracts the currently opened dialog window according to the small window instruction, and coverts the currently opened dialog window into the floating small window in a form of a small-sized floating window...NOTE: the extracted and converted currently opened dialog window is considered to be the first content of the second page at a first timepoint) and 
displaying inside of the second display control, a second content of the second page at a second timepoint different than the first timepoint, the second content reflecting an update of the second page at the second timepoint relative to the first timepoint, (Zhang [0053] [0054]: Updating 
wherein the second content of the second page as displayed inside of the second display control includes information of a friend of the user. [This limitation is non-function descriptive material and amounts to printed matter without functionally or structurally related to the associated physical substrate.  Thus, this limitation is not given patentable weight.]  (Zhang [0037] [0060]: the floating window including dialog [information] of a friend of the user; [0033]-[0036])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to display updated content in the second display control as taught by Zhang for the benefit of the page switching method of Kim, with a reasonable expectation of success, because Zhang teaches that this would enhance multi-tasking [0008] and would be convenient for the user to check an instant messaging interaction message in time, thereby improving convenience of instant messaging interaction [0027] [0038] [0054]. In addition, both references (Kim and Zhang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, multi- tasking applications. This close relation between both of the references highly suggests a reasonable expectation of success.

Claim 2, Kim in view of Zhang teaches wherein after displaying the second display control at the upper layer of the first page, the page switching method further comprises: displaying the second page and displaying the first display control at the upper layer of the second page in response to a selection operation on the second display control. (Kim [0083] [0087] [0088]: describing an application B is presented as a full-sized window and application A is presented as a sub-window in response to user interaction...NOTE: Each time a user selects the application in the sub-window, that application will switch from the subwindow to the full-sized window and the application that was in the full-sized window will switch to the sub-window.) [The motivation of claim 1 is applicable to claim 2 and thereby incorporated]

Regarding Claim 3, Kim in view of Zhang teaches wherein after displaying the first display control at the upper layer of the second page, the page switching method further comprises: (Kim [0103] [0210] [0211]: displaying the subwindow of application A [first display control] at the upper layer of application B [the second page]) displaying a third page in response to a second trigger operation on the second page; (Kim [0105] [0216] [0107]: a user triggers an operation while on application B to display application C [third page]) and displaying the first display control at an upper layer of the third page. (Kim [0211] [0219] Fig. 14B shows that the sub-window (120) of application A [first display control] is displayed at an upper layer of the application C [third page]) [The motivation of claim 1 is applicable to claim 3 and thereby incorporated]

Regarding Claim 4, Kim in view of Zhang teaches wherein after displaying the first display control at the upper layer of the third page, the page switching method further comprises: (Kim [0211] [0219] Fig. 14B shows that the subwindow (120) of application A [first display control] is displayed at an upper layer of the application C [third page]) displaying the second page and creating a third display control in response to a third trigger operation on the third page, (Kim [0175] [0184] [0190] [0216]: When one application is selected from a list of the displayed applications in operation S1109, the terminal device 100 may display the application (e.g. application B) selected in operation S1109 on the full-sized window 112; When there is an application (e.g. application C [third page]) displayed on the full-sized window 112 prior to operation S1111, an execution screen of the application may be displayed on the sub-window 111 instead of the full-sized window 112 in operation S1111.) the third display control being configured to provide an entry to the third page; (Kim [0111] [0114] [0185]: the sub-window being a point of entry for the corresponding application) and displaying the first display control and the third display control at the upper layer of the second page. (Kim [0170] [0171] [0174] [0175] [0204] [0219]: the sub-windows can be displayed in a list mode or stack mode wherein the sub-window (e.g. sub-windows of applications A and C [first and third display controls]) would be displayed on an upper layer of the full-sized window of application B [second page]; Figs. 13-14B) [The motivation of claim 1 is applicable to claim 4 and thereby incorporated]

Regarding Claim 5, Kim in view of Zhang teaches further comprising: displaying the second display control and the third display control at the upper layer of the first page in response to a selection operation on the first display control received when displaying the first display control and the third display control at the upper layer of the second page. (Kim [0204] [0205]: When an application is selected from the application list in operation S1309, the terminal device 100 may display an execution screen of the selected application on the full-sized window 112 in operation S1309. When there is an execution screen of an application displayed on the full-sized window 112 prior to operation S1311, the execution screen of the application displayed on the full-sized window 112 prior to operation S1311 may be displayed on the sub-window instead of the full-sized window 112 in operation S1311 NOTE: Thus, when a user selects a sub-window [first display control] from the application list, the 

Regarding Claim 6, Kim in view of Zhang teaches further comprising: displaying the third page and creating the second display control in response to a selection operation on the third display control received when displaying the first display control and the third display control at the upper layer of the second page; and displaying the first display control and the second display control at the upper layer of the third page. (Kim [0204] [0205]: When an application is selected from the application list in operation S1309, the terminal device 100 may display an execution screen of the selected application on the full-sized window 112 in operation S1309. When there is an execution screen of an application displayed on the full-sized window 112 prior to operation S1311, the execution screen of the application displayed on the full-sized window 112 prior to operation S1311 may be displayed on the sub-window instead of the full-sized window 112 in operation S1311...NOTE: Thus, when a user selects a sub-window [third display control] from the application list, the application corresponding to the selected sub-window will be displayed on the full-sized window and what was displayed in the full-sized window would now be displayed as a sub-window along with the other sub-window/(s) [first and second display controls]) [The motivation of claim 1 is applicable to claim 6 and thereby incorporated]

Regarding Claim 7, Kim in view of Zhang teaches further comprising: moving, in response to a control drag operation on the first display control, the first display control on a display screen according to a track corresponding to the control drag operation. (Kim [0074]: moving sub-window; [0155] [0159] [0160] [0164]-[0167]: when terminal device 100 determines to move the sub-window 111 

Regarding Claim 12, Kim in view of Zhang teaches further comprising: displaying a target page selection page upon receiving the first trigger operation on the first page, the target page selection page including a candidate page control; (Kim [0101]: An application list 20 [target page selection page], which may be executed when the button 11 is selected, may be displayed on a display screen 320; Fig. 3A showing the application list comprising icons [candidate page controls]) determining a selected page control from the candidate page control in response to a page selection operation on the candidate page control; (Kim [0101]: An icon 21 of an application B included in the application list 20 may be selected to execute the application B ) and determining a page corresponding to the selected page control as the second page. (Kim [0102] [0103]: As a result of selecting the icon 21 of the application B, the application B is displayed on the full-sized window 10 on display screen 330) [The motivation of claim 1 is applicable to claim 12 and thereby incorporated]

Regarding Claim 13, Kim teaches a page switching apparatus, comprising: a memory, (Kim [0331] [0032]: memory) and a processor coupled to the memory and configured to: (Kim [0312] [0313] [0315]: controller) 
display a second page and create a first display control in response to a first trigger operation on a first page, (Kim [0083] [0087] [0088]: describing an application B is presented as a full-sized window and application A is presented as a sub-window in response to user interaction) 
the first display control being configured to provide an entry to the first page; (Kim [0111] [0114]: the sub-window being a point of entry for the corresponding application) 
display the first display control at an upper layer of the second page; (Kim [0071]: the sub- window 111 may be a pop-up window that may overlap the full-sized window 112 of the display screen 110; [0083] Fig. 1A showing second area may be the sub-window 111 at an upper layer) 
display the first page and create a second display control in response to a selection operation on the first display control displayed at the upper layer of the second page, the second display control being configured to provide an entry to the second page; and display the second display control at an upper layer of the first page, (Kim [0111] [0114] [0124]: describing that when a user selects the sub-window corresponding to application A, application A [first page] is presented as a full-sized screen and application B is now created and presented as the sub-window; the sub-window being overlaid the full-sized window and is a point of entry for the corresponding application; Figs. 4 and 5)
wherein the first page includes a name or a profile picture of a user, [This limitation is non-function descriptive material and amounts to printed matter without functionally or structurally related to the associated physical substrate.  Thus, this limitation is not given patentable weight.  Nonetheless, Kim [0101] [0103] Fig. 3 show a selection of icon 21 representing a social media “Facebook” application. NOTE: One of ordinary skill would recognize the social media application would include a name or profile picture of a user]
Kim does further teach “when the terminal device 100 executes a new application while the terminal device 100 displays a video on the full-sized window 112, the video is displayed on the sub- window 111 instead of the full-sized window 112, and an execution screen of the new application may be displayed on the full-sized window 112. Thus, the user may continue to watch the video displayed on the sub-window 111 while controlling the new application displayed on the full-sized window 112. In this case, the video may be continuously reproduced even though the video is displayed onto the sub- 
Zhang teaches wherein displaying the second display control further comprises: displaying inside of the second display control, a first content of the second page at a first timepoint; (Zhang [0033]-[0038]: the terminal extracts the currently opened dialog window according to the small window instruction, and coverts the currently opened dialog window into the floating small window in a form of a small-sized floating window... NOTE: the extracted and converted currently opened dialog window is considered to be the first content of the second page at a first timepoint) and 
displaying inside of the second display control, a second content of the second page at a second timepoint different than the first timepoint, the second content reflecting an update of the second page at the second timepoint relative to the first timepoint, (Zhang [0053] [0054]: Updating information content in a floating small window in real time, or regularly updating information content in a floating small window at a preset period; information to be updated in real time may include...text messages, and emoticons; a new message sent by another user may also be obtained in the real -time update manner or the regular update manner; Each time the terminal reaches the preset period, the information related to the current account is obtained from the network, and the obtained information is updated to the floating small window, for the user to check ... NOTE: the updated information content 
wherein the second content of the second page as displayed inside of the second display control includes information of a friend of the user. [This limitation is non-function descriptive material and amounts to printed matter without functionally or structurally related to the associated physical substrate.  Thus, this limitation is not given patentable weight.]  (Zhang [0037] [0060]: the floating window including dialog [information] of a friend of the user; [0033]-[0036])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to display updated content in the second display control as taught by Zhang for the benefit of the page switching method of Kim, with a reasonable expectation of success, because Zhang teaches that this would enhance multi-tasking [0008] and would be convenient for the user to check an instant messaging interaction message in time, thereby improving convenience of instant messaging interaction [0027] [0038] [0054]. In addition, both references (Kim and Zhang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, multi- tasking applications. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 14, Kim in view of Zhang teaches wherein the processor is further configured to: display the second page and display the first display control at the upper layer of the second page in response to a selection operation on the second display control. (Kim [0083] [0087] [0088]: describing an application B is presented as a full-sized window and application A is presented as a sub- window in response to user interaction... NOTE: Each time a user selects the application in the sub- window, that application will switch from the sub-window to the full-sized window and the 

Regarding Claim 15, Kim in view of Zhang teaches wherein the processor is further configured to: display a third page in response to a second trigger operation on the second page, and display the first display control at an upper layer of the third page. (Kim [0105] [0216] [0107]: a user triggers an operation while on application B [second page] to display application C [third page]) and display the first display control at an upper layer of the third page. (Kim [0211] [0219] Fig. 14B shows that the sub-window (120) of application A [first display control] is displayed at an upper layer of the application C [third page]) [The motivation of claim 13 is applicable to claim 15 and thereby incorporated]

Regarding Claim 16, Kim in view of Zhang teaches wherein the processor is further configured to: display the second page and create a third display control in response to a third trigger operation on the third page, (Kim [0175] [0184] [0190] [0216]: When one application is selected from a list of the displayed applications in operation S1109, the terminal device 100 may display the application (e.g. application B) selected in operation S1109 on the full-sized window 112; When there is an application (e.g. application C [third page]) displayed on the full-sized window 112 prior to operation S1111, an execution screen of the application may be displayed on the sub-window 111 instead of the full-sized window 112 in operation S1111.) the third display control being configured to provide an entry to the third page; (Kim [0111] [0114] [0185]: the sub-window being a point of entry for the corresponding application) and 
display the first display control and the third display control at the upper layer of the second page. (Kim [0170] [0171] [0174] [0175] [0204] [0219]: the sub-windows can be displayed in a list mode or stack mode wherein the sub-window (e.g. sub-windows of applications A and C [first and third display 

Regarding Claim 17, Kim in view of Zhang teaches wherein the processor is further configured to: display the second display control and the third display control at the upper layer of the first page in response to a selection operation on the first display control received when displaying the first display control and the third display control at the upper layer of the second page.  (Kim [0204] [0205]: When an application is selected from the application list in operation S1309, the terminal device 100 may display an execution screen of the selected application on the full-sized window 112 in operation S1309. When there is an execution screen of an application displayed on the full-sized window 112 prior to operation S1311, the execution screen of the application displayed on the full-sized window 112 prior to operation S1311 may be displayed on the sub-window instead of the full-sized window 112 in operation S1311 NOTE: Thus, when a user selects a sub-window [first display control] from the application list, the application corresponding to the selected sub-window will be displayed on the full- sized window and what was displayed in the full-sized window would now be displayed as a sub-window along with the other sub-window(s) [second and third display controls])) [The motivation of claim 13 is applicable to claim 17 and thereby incorporated]

Regarding Claim 18, Kim in view of Zhang teaches wherein the processor is further configured to: display the third page and create the second display control in response to a selection operation on the third display control received when displaying the first display control and the third display control at the upper layer of the second page; and display the first display control and the second display control at the upper layer of the third page. (Kim [0204] [0205]: When an application is selected from the application list in operation S1309, the terminal device 100 may display an execution screen of 

Regarding Claim 20, Kim teaches a non-transitory computer-readable storage medium, storing a computer program, the computer program, when executed by a processor, cause the processor to perform: displaying a second page and creating a first display control in response to a first trigger operation on a first page, (Kim [0083] [0087] [0088]: describing an application B is presented as a full- sized window and application A is presented as a sub-window in response to user interaction)
the first display control being configured to provide an entry to the first page; (Kim [0111] [0114]: the sub-window being a point of entry for the corresponding application) 
displaying the first display control at an upper layer of the second page; (Kim [0071]: the sub-window 111 may be a pop-up window that may overlap the full-sized window 112 of the display screen 110; [0083] Fig. 1A showing second area may be the sub-window 111 at an upper layer) 
displaying the first page and creating a second display control in response to a selection operation on the first display control displayed at the upper layer of the second page, the second display control being configured to provide an entry to the second page; and displaying the second display control at an upper layer of the first page,  (Kim [0111] [0114] [0124]: describing that when a user selects 
wherein the first page includes information a name or a profile picture of a user, [This limitation is non-function descriptive material and amounts to printed matter without functionally or structurally related to the associated physical substrate.  Thus, this limitation is not given patentable weight.  Nonetheless, Kim [0101] [0103] Fig. 3 show a selection of icon 21 representing a social media “Facebook” application. NOTE: One of ordinary skill would recognize the social media application would include a name or profile picture of a user]
Kim does further teach “when the terminal device 100 executes a new application while the terminal device 100 displays a video on the full-sized window 112, the video is displayed on the sub- window 111 instead of the full-sized window 112, and an execution screen of the new application may be displayed on the full-sized window 112. Thus, the user may continue to watch the video displayed on the sub-window 111 while controlling the new application displayed on the full-sized window 112. In this case, the video may be continuously reproduced even though the video is displayed onto the sub- window 111 instead of the full-sized window 112” [0091]. One of ordinary skill would recognize that Kim, at least, continuously reproduces content within the sub window. However, Kim is not explicit in regards to the different timepoints such that Kim does not explicitly teach every aspect of wherein displaying the second display control further comprises: displaying inside of the second display control, a first content of the second page at a first timepoint; and displaying inside of the second display control, a second content of the second page at a second timepoint different than the first timepoint, the second content reflecting an update of the second page at the second timepoint relative to the first timepoint, and wherein the second content of the second page as displayed inside of the second display control includes information of a friend of the user.
wherein displaying the second display control further comprises: displaying inside of the second display control, a first content of the second page at a first timepoint; (Zhang [0033]-[0038]: the terminal extracts the currently opened dialog window according to the small window instruction, and coverts the currently opened dialog window into the floating small window in a form of a small-sized floating window... NOTE: the extracted and converted currently opened dialog window is considered to be the first content of the second page at a first timepoint) and 
displaying inside of the second display control, a second content of the second page at a second timepoint different than the first timepoint, the second content reflecting an update of the second page at the second timepoint relative to the first timepoint, (Zhang [0053] [0054]: Updating information content in a floating small window in real time, or regularly updating information content in a floating small window at a preset period; information to be updated in real time may include...text messages, and emoticons; a new message sent by another user may also be obtained in the real -time update manner or the regular update manner; Each time the terminal reaches the preset period, the information related to the current account is obtained from the network, and the obtained information is updated to the floating small window, for the user to check ...NOTE: the updated information content received in real time is considered to be second content of the second page at a second timepoint that is different from the first timepoint)
wherein the second content of the second page as displayed inside of the second display control includes information of a friend of the user. [This limitation is non-function descriptive material and amounts to printed matter without functionally or structurally related to the associated physical substrate.  Thus, this limitation is not given patentable weight.]  (Zhang [0037] [0060]: the floating window including dialog [information] of a friend of the user; [0033]-[0036])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to display updated content in the second display control as taught by Zhang 

Regarding Claim 21, Kim in view of Zhang teaches further comprising: adjusting a transparency level of the first display control in the second page or a transparency level of the second display control in the first page.  (Kim [0012] [0128] [0129] [0152]: the terminal device can change [adjust] to transparently display portions of the sub-window 111 or the sub-window 111...NOTE: the sub-window being transparent or non-transparent are considered transparency levels) [The motivation of claim 1 is applicable to claim 21 and thereby incorporated]

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zhang in further view of Louch (US 2017/0123621 A1; hereafter “Louch”).

Regarding Claim 8, Kim in view of Zhang teaches canceling the displaying of the first display control when an end position of moving the first display control [is in the control cancellation region]. (Kim [0295]: the terminal device 100 may terminate the application B displayed on the sub- window 111 when the input for requesting the termination of the application is received; Fig. 22B)
However, Kim in view of Zhang does not explicitly teach every aspect of further comprising: displaying a control cancellation region on the display screen in a process of moving the first display 
Louch teaches further comprising: displaying a control cancellation region on the display screen in a process of moving the first display control; (Louch [0025] [0026]: a region/trash can icon 250 [control cancellation region] is displayed as the user drags the icon 130 [first display control]) and canceling the displaying of the first display control when an end position of moving the first display control is in the control cancellation region. (Louch [0026]: After the icon 130 is dropped "into" the trash can icon 250, removal of the icon 130 from the dock 150 is finalized; Fig. 2C showing icon 130 removed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to display a control cancellation region and to cancel the display of the display control when moved to the control cancellation region as taught by Louch for the benefit of the page switching method of Kim in view of Zhang, with a reasonable expectation of success, because Louch teaches that this would "inform the user of a region or "drop zone" in which dropping of icons from the dock will remove the icons from the dock" [0024], Moreover, providing a specified region would help prevent unintentional inputs. In addition, references (Kim in view of Zhang and Louch) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, removing an icon/control displayed on a mobile terminal. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 9, Kim in view of Zhang in further view of Louch teaches further comprising: stopping the first display control at a screen edge position closest to the end position when the end position is outside the control cancellation region. (Kim [0165]-[0167]: the sub-window is moved to the closest corresponding to the end of the dragging gesture; Fig. 9B showing stopping the sub-window at a 

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zhang in further view of So-young Kim et al. (US 2015/0338888 A1; hereafter “Kim-888”).

Regarding Claim 23, Kim in view of Zhang may not explicitly teach every aspect of wherein the first page and the second page are two different user interfaces of a same application program.
Kim-888 teaches wherein the first page and the second page are two different user interfaces of a same application program. (Kim-888 [0409] [0405]: The plurality of second application screens may be screens of a same application or screens of different applications)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the first page and the second page are two different user interfaces of a same application program as taught by Kim-888 for the benefit of the page switching method of Kim in 

Regarding Claim 24, Kim in view of Zhang in further view of Kim-888 teaches wherein the different user interfaces of the same application program include a message list page, a message page of a conversation, a contact list page, a social network service management page, or a friend's feed page. (Kim-888 [0325] [0331] [0409]: phone application, messenger application; Fig. 45; Fig. 67 showing a contact list as well as a phone application) [The motivation of claim 23 is applicable to claim 24 and thereby incorporated] 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patents
Jarrett et al.
US 9,052,820 B2 – “able to present or cause to be presented a second user interface, such as a second user interface for the same application associated with a current user interface, a different application, or a system user interface” [column 8 lines 49-55]


US Patent Application Publications
Benson et al.
US 2004/0183824 A1 – “Inset 214, however, could be used to present a thumbnail presentation of the application. Such a feature would be useful if an individual had multiple instances of the same application open and wanted to see a visual representation of each application.” [0048]
Dellinger et al.
US 2018/0329550 A1 – “the first set of one or more applications may include two different instances of a same application” [0371]
Selim
US 2013/0021266 A1 – “touchscreen display can be dedicated to a single application, or a single instance of an application such that the two displays can run different applications, or different instances of the same application.” [abstract]
Sirpal et al.
US 2012/0225693 A1 – “Each set of figures, e.g., FIGS. 52A-52F, 53A-53F, etc., represent user interfaces for different device configurations but the same application mode” [0387]
VanBlon et al.
US 2020/0117325 A1 – “the first UI and second UI belong to different instances of the same application” [0110]


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in 

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483.  The examiner can normally be reached on Monday-Friday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        September 28, 2021